Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kachanov et al (PGPub 2005/0254056) (Kachanov) in view of Ilchenko et al (PGPub 2005/0185681) (Ilchenko).

Regarding Claim 1, Kachanov discloses and shows (fig. 6) a cavity ring-down spectrometer, comprising: 
an optical source (302) having a tunable emission wavelength, wherein the optical source has two or more tuning inputs (temperature and voltage), and wherein tuning of the optical source is piecewise continuous with respect to variation of any one of its tuning inputs (Paragraph 75). A DBR laser in particular with a voltage and temperature input is a piecewise continuous tuning mode; 
an optical cavity (318) having two or more mirrors (320 & 322) and configured to accept an optical input from the optical source, wherein the optical cavity is also configured to accept a sample gas (Paragraph 2) such that light circulating in the optical cavity passes through the sample gas; 
a ringdown controller (323 & 324) configured to monitor the light circulating in the optical cavity and configured to couple and interrupt coupling of light between the optical source and the optical cavity (Paragraph 75, using the SOA); 
a tuning controller configured to tune the optical source in a setpoint mode and in a control mode;
wherein the control mode is closed-loop control of a single control input of the optical source to tune output wavelength of the optical source (Paragraph 75). The second controller is connected to the wavelength monitor to finely adjust the emission wavelength is a closed-loop control mode; 
wherein the setpoint mode is an open-loop tuning of the optical source using all tuning inputs according to a lookup table (Paragraph 75) Using the look-up tables to cause a desired emission wavelength;
Kachanov does not explicitly state the setpoint mode is configured to maximize mode-hop free wavelength range around each output wavelength when using the control mode;
However, Ilchenko teaches this is a known feature when using look-up tables to tune lasers prone to mode-hops (Paragraph 55);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Kachanov with the setpoint mode is configured to maximize mode-hop free wavelength range around each output wavelength when using the control mode because mode-hop can cause error in the measurements of a ring down spectrometer and thus is undesirable. 

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kachanov in view of Ilchenko and further in view of Larson et al (Michael C. Larson, Yuliya A. Akulova, Christopher W. Coldren, Thomas Liljeberg, Gregory A. Fish, Shigeru Nakagawa, Anders Dahl, Peter Kozodoy, Doreen Bingo, Ming Bai, Nitya Ramdas, Steven Penniman, Torsten Wipiejewski, Larry A. Coldren, "High performance widely-tunable SG-DBR lasers," Proc. SPIE 4995, Novel In-Plane Semiconductor Lasers II, (3 July 2003)) (Larson).
Regarding Claim 2, Kachanov as modified by Ilchenko discloses the aforementioned but does not explicitly disclose the DBR laser is a sampled grating distributed Bragg reflector semiconductor laser;
However, Larson teaches a widely tunable SG-DBR laser (Fig. 13); 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Kachanov as modified by Ilchenko with the DBR laser is a sampled grating distributed Bragg reflector semiconductor laser because the SG-DBRs offer a higher reliability across a wider tuning range than regular fixed wavelength DBRs. 
Regarding Claim 3, Kachanov as modified by Ilchenko, and Larson discloses the aforementioned. Further, Larson discloses wherein the tuning inputs of the optical source include two mirror currents and a phase current (Page 6, Section 5. 2nd & 3rd Paragraphs).  
The reasons for combination remain the same as in the rejection of Claim 2. 
Regarding Claim 4, Kachanov as modified by Ilchenko, and Larson discloses the aforementioned. Further, Larson discloses wherein the tuning inputs of the optical source further include a gain current (Fig. 13, Gain voltage).  
The reasons for combination remain the same as in the rejection of Claim 2.
Regarding Claim 5, Kachanov as modified by Ilchenko, and Larson discloses the aforementioned. Further, Larson discloses wherein the control input of the optical source is the phase current (Page 6, Section 5. 2nd Paragraph, Phase Section).
The reasons for combination remain the same as in the rejection of Claim 2.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2887
November 10, 2022


/Michael A Lyons/Primary Examiner, Art Unit 2877